--------------------------------------------------------------------------------

EXHIBIT 10.15
 
SJW CORP.


STOCK OPTION
DIVIDEND EQUIVALENT RIGHTS AGREEMENT
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005
AS SUBSEQUENTLY AMENDED AS OF JANUARY 1, 2008




RECITALS
 
A.           Participant has been granted one or more stock options to purchase
shares of the Corporation’s Common Stock under the Plan (the “Options”). The
Options also provide Participant with dividend equivalent rights with respect to
the shares of Common Stock subject to those Options.  Each such option is
evidenced by a Notice of Grant and Stock Option Agreement (collectively, the
“Option Agreement”).
 
B.           The Options with such dividend equivalent rights are more
particularly identified in attached Schedule A.
 
C.           The terms and conditions governing those dividend rights were
originally set forth in a Dividend Equivalent Rights Agreement for each such
Option (or other written document evidencing those dividend equivalent rights
with respect to one or more of the Options).  Each such agreement or other
written document shall hereinafter be referred to collectively as the “Rights
Agreements.”
 
D.           Each of those separate Rights Agreements was amended and restated
on February 28, 2006 through one consolidated agreement effective as of
January  1, 2005 in order to bring the provisions of those Rights Agreements, to
the extent they pertained to Options that were not vested and exercisable as of
December 31, 2004, into compliance with the requirements of the proposed
Treasury Regulations under Section 409A of the Internal Revenue Code (the
“Code”) applicable to the payment of dividend equivalent rights.
 
E.           The purpose of this amendment is to bring each of the Rights
Agreements, as previously amended and restated retroactive to January 1, 2005,
into compliance with the applicable distribution requirements of Code Section
409A and the final Treasury Regulations thereunder, effective as of January 1,
2008.
 
F.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the Plan and the applicable Option Agreements.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.   Each of the Rights Agreements pertaining to the Options, to the extent
those agreements pertain to Options (or portions thereof) which were not vested
and exercisable as of December 31, 2004  is hereby amended and restated as
follows, retroactive to January 1, 2008, with respect to each covered Option (or
portion thereof):
 

--------------------------------------------------------------------------------


 
(i)            An Option Deferred Stock Account with respect to the Option shall
continue to be maintained for the Participant on the books and records of the
Corporation.
 
(ii)           Each time a dividend is paid on the Corporation’s outstanding
shares of Common Stock after the Grant Date, the Option Deferred Stock Account
will be credited with a dollar amount equal to the amount of that dividend paid
per share multiplied by the number of shares of Common Stock at the time subject
to the Option (plus the number of shares previously credited to the Option
Deferred Stock Account pursuant to the dividend equivalent rights hereunder) as
of the record date for the dividend; provided, however, that no further amounts
shall be credited with respect to such option shares after the earlier of the
fourth anniversary of the Grant Date of that Option or the exercise of that
Option with respect to those shares.


(iii)           As of the first business day in January each year, the cash
dividend amounts credited to the Option Deferred Stock Account during the
immediately preceding calendar year shall  be converted into a book entry of an
additional number of shares of Common Stock determined by dividing (i) those
cash dividend equivalent amounts by (ii) the average of the Fair Market Value
per share of Common Stock on each of the dates in the immediately preceding
calendar year on which those dividend amounts were credited to the Option
Deferred Stock Account.


(iv)           The shares credited to the Option Deferred Stock Account will
vest at the same time and in the same manner as the Option Shares to which they
are attributable vest. The shares which so vest shall be distributed to the
Participant in the form of actual shares of Common Stock issued under the Plan
on the earlier of the following dates (the “Distribution Date”): (i) the fourth
anniversary of the Grant Date of the Option or (ii) the date of the
Participant’s Separation from Service or as soon after such Distribution Date as
administratively practicable, but in no event later than the end of the calendar
year in which the Distribution Date occurs or (if later) the fifteenth (15th)
day of the third calendar month following such date.  Such payment shall be
subject to the Corporation’s collection of all applicable withholding taxes.  In
no event shall any shares of Common Stock credited to the Option Deferred Stock
Account be distributed to the Participant if and to the extent those shares do
not vest in accordance with the foregoing provisions.


(v)           Notwithstanding any provision to the contrary in the Plan, the
Option Agreement or this Agreement, no distribution which becomes due and
payable hereunder by reason of the Participant’s Separation from Service shall
be made to the Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such  Separation from Service or (ii)
the date of his or her death, if the Participant is a Specified Employee at the
time of such Separation from Service and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). Upon the expiration of the applicable deferral period, all
distributions deferred pursuant to this subparagraph shall be paid in a lump sum
to the Participant.


2

--------------------------------------------------------------------------------


 
2. For purposes of this Agreement, the following definitions shall be
in   effect:
 
(i)           Participant shall be deemed to be an Employee for so long as he or
she is in the employ of at least one member of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
 
(ii)           Employer Group means (i) the Corporation and (ii) each of the
other members of the controlled group that includes the Corporation, as
determined in accordance with Sections 414(b) and (c) of the Code, except that
in applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section  1.4.14(c)-2 of the Treasury Regulations.
 
(iii)           Separation from Service means the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or non-employee consultant) permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
an Employee is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months or any longer period
for which such Employee’s right to reemployment with one or more members of the
Employer Group is provided either by statute or contract; provided, however,
that in the event of an Employee’s leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes such individual to be unable to perform his or her duties as an
Employee, no Separation from Service shall be deemed to occur during the first
twenty-nine (29) months of such leave.  If the period of leave exceeds six (6)
months (or twenty-nine (29) months in the event of disability as indicated
above) and the Employee’s right to reemployment is not provided either by
statute or contract, then such Employee will be deemed to have a Separation from
Service on the first day immediately following the expiration of such six
(6)-month or twenty-nine (29)-month period.
 
3

--------------------------------------------------------------------------------


 
(iv)           Specified Employee means a “key employee” (within the meaning of
that term under Code Section 416(i)), as determined by the Executive
Compensation Committee of the Board in accordance with the applicable standards
of Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis to all non-qualified deferred compensation plans of the
Employer Group subject to Code Section 409A.  The Specified Employees shall be
identified on December 31 of each calendar year and shall have that status or
the twelve (12)-month period beginning on April 1 of the following calendar
year.
 
3.           This Amended and Restated Dividend Equivalent Rights Agreement
shall, with respect to each Option identified in attached Schedule A, replace
the Rights Agreement in effect for that Option immediately prior hereto, but
only to the extent that Option was not vested and exercisable as of December 31,
2004. Except for the modifications effected by this Agreement, all the terms and
provisions of each Option shall continue in full force and effect and shall
continue to be governed by the terms of the Plan and the applicable Option
Agreement and (to the extent that Option was vested and exercisable as of
December 31, 2004) the Dividend Equivalent Rights Agreement in effect for that
Option on December 31, 2004.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the _______
day of _______________, 2008 to be effective as of January 1, 2008.
 
 

 
SJW CORP.
       
By:
         
Title:
             

 
4

--------------------------------------------------------------------------------


 
SCHEDULE A
 
LIST OF COVERED OPTIONS*
 




Grant
Date
 
Exercise Price
Per Share ($)
 
Option Shares (#)
Award
 
Option Shares Unexercised
As Of 12/31/2007
 
Expiration
Date



 
 

 
________
*  The listed options are subject to this Amended and Restated Dividend
Equivalent Rights Agreement only to the extent those options were not vested and
exercisable as of December 31, 2004.
 
 

--------------------------------------------------------------------------------